A rehearing was granted to plaintiff in this matter in order that we might reconsider the sufficiency of the award granted by us in our original opinion. See 183 So. 596.
Counsel for plaintiff contend that our award of $500 to Mr. Becker for the injuries he sustained in the accident is grossly inadequate. They cite, in support of the proposition, the case of Hyman v. Salzer Plumbing Co., Inc., 18 La.App. 188, 135 So. 703,138 So. 132, where an allowance of $1,500 was granted to Mr. Hyman for injuries which counsel maintain were practically identical with those suffered by Mr. Becker.
Our examination of the cited case has satisfied us that the injuries Mr. Hyman received were considerably more serious than those of the plaintiff. With reference to the permanent injuries, a comparison of the scar on Mr. Hyman's forehead, which is described as a bluish colored pigment about the size of a half dollar, with the scar (described in our original opinion) which appears on plaintiff's face discloses that the former was markedly disfiguring whereas the latter, while noticeable, does not appreciably detract from plaintiff's appearance.
On the other hand, a reconsideration of the case has convinced us that the amount heretofore allowed in our original decree is somewhat inadequate. We now feel that an increase of the award by the sum of $250 will fully compensate the plaintiff for his injuries.
It is therefore ordered, adjudged and decreed that our former decree be amended by increasing the amount awarded plaintiff from $768 to $1,018 and, as thus amended, it is reinstated as the final judgment of this court.
  Original decree amended and reinstated. *Page 100